19 U.S. 146 (1821)
6 Wheat. 146
YOUNG
v.
BRYAN et al.
Supreme Court of United States.
February 22, 1821.
*147 Mr. Eaton, for the plaintiff in error.
Mr. Sergeant, contra.
*151 Mr. Chief Justice MARSHALL delivered the opinion of the Court, that a suit may be brought in the Circuit Court by the endorsee against the endorser, whether a suit could be there brought against the drawer or not. In such a case, the endorser does not claim through an assignment. It is a new contract *152 entered into by the endorser and endorsee, upon which the suit is brought, and if the endorsee is a citizen of a different State, he may bring an action against the endorser in the Circuit Court. As to the other objection insisted upon by the plaintiff in error, all that was incumbent upon the holder, was to give due notice to the endorser. No protest of a promissory note or inland bill of exchange is necessary.
Judgment affirmed.